Citation Nr: 0720158	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  94-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the residuals of a discectomy, hemilaminectomy, and 
fusion at C6 to C7.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of lumbar disc disease at L5 to S1.  

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a thoracotomy and T7 to T8 discectomy.  

4.  Entitlement to an initial (compensable) rating for 
bilateral pes planus.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1988 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, granted service 
connection and assigned zero percent ratings for the 
veteran's cervical spine disability, thoracic spine 
disability, lumbar spine disability and bilateral pes planus.  
In a February 1995 rating action, a Decision Review Officer 
increased the veteran's lumbar and cervical spine evaluations 
to 10 percent.  Another rating decision, dated in October 
1996, assigned a temporary 100 percent evaluation for the 
veteran's postoperative cervical spine disorder for the 
period of May 13, 1996 to September 30, 1996.  A September 
1997 rating action assigned a 20 percent evaluation for the 
veteran's cervical spine disability from October 1, 1996.  
The Board, in an April 1998 decision, determined that the 
veteran was entitled to a 40 percent evaluation for the 
residuals of a discectomy, hemilaminectomy, and fusion at C6 
to C7, and a 20 percent evaluation for lumbar disc disease at 
L5 to S1.  The RO subsequently assigned those ratings 
effective from January 13, 1993 or the date of receipt of the 
original claims for service connection.  The veteran also 
appealed the RO's assignment of initial zero percent ratings 
for his service-connected residuals of a thoracotomy and T7 
to T8 discectomy and bilateral pes planus.  

The United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded the case to 
the Board for compliance with a Joint Motion for Remand.  The 
Board remanded the case in March 1999 to comply with the 
Court's instructions.  Following a VA examination in April 
2002, the veteran was assigned a 20 percent rating for his 
thoracic spine, effective from January 12, 1993, and the 40 
percent rating for the cervical spine and 20 percent 
evaluation for the lumbar spine was continued.  The veteran's 
pes planus was still found to be noncompensable.  As this 
does not represent a full grant of the benefits sought, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993)          

The issue of entitlement to an initial or staged compensable 
rating for bilateral pes planus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine 
disability, to include residuals of a discectomy, 
hemilaminectomy, and fusion at C6 to C7, is manifested by 
intervertebral disc syndrome with severe pain and 
intermittent relief; the medical evidence does not show 
pronounced intervertebral disc syndrome; he has not required 
physician-prescribed bed rest, ankylosis is not present, the 
preponderance of the evidence is against a secondary 
vertebral deformity, and there are no additional neurological 
manifestations warranting a separate compensable rating.  

2.  The veteran's service-connected thoracic spine disability 
is manifested by no more than moderate intervertebral disc 
syndrome, pain and limitation of motion; there is no 
ankylosis; the preponderance of the evidence is against a 
secondary vertebral deformity; physician-prescribed bed rest 
has not been required for disc disease; there are no 
additional neurological manifestations warranting a separate 
compensable rating.  

3.  The veteran's service-connected lumbar spine disability 
is manifested by no more than moderate intervertebral disc 
syndrome, pain and limitation of motion; the veteran's 
forward flexion of the thoracolumbar spine is greater than 30 
degrees;  there is no ankylosis; the preponderance of the 
evidence is against a secondary vertebral deformity; 
physician-prescribed bed rest has not been required for his 
disc disease; there are no secondary neurological 
manifestations warranting a separate compensable rating, to 
include but not limited to bowel and bladder impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an initial or staged scheduler rating in 
excess of 40 percent for the residuals of a discectomy, 
hemilaminectomy, and fusion at C6 to C7 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002 to September 26, 
2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242, 5243 (2006).

2.  The criteria for an initial or staged scheduler rating in 
excess of 20 percent for residuals of a thoracotomy and T7 to 
T8 discectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5291, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 
23, 2002 to September 26, 2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5243 (2006).

3.  The criteria for an initial or staged scheduler rating in 
excess of 20 percent for lumbar disc disease at L5 to S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5291, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002 
to September 26, 2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In March 2003 and February 2005 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case as the VCAA had not been enacted 
at the time of the RO's initial denial.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

With respect to the timing deficiency with the VCAA notice to 
the veteran, he was provided with a VCAA notice letter in 
March 2003 and February 2005, which while temporally after 
the initial RO decision, did provide him with adequate notice 
as to what was required to substantiate his claims.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with re-adjudication of the claims, as 
demonstrated by the June 2003 and February 2007 SSOCs.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).  The 
veteran thus was not prejudiced by any defect in timing, as 
"the purpose behind the notice has been satisfied . . . that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for any of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the preponderance of the evidence is against 
the claims, any such deficiency with respect to notice of a 
potential rating or earlier effective date is moot.  Sanders, 
at *5 (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  The Board 
also notes that the veteran was provided with the applicable 
rating criteria pertaining to potential higher ratings in the 
SOC and SSOCs issued by the RO.

In view of the foregoing, the presumption of prejudice raised 
by the content (Dingess only) and timing deficiencies noted 
above is rebutted.  In addition, the Board finds it 
noteworthy that the veteran.
 
The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all existing medical records 
identified by the veteran and comprehensive examinations to 
evaluate the spinal disabilities at issue have been 
conducted.  The orthopedic and neurological examinations, 
along with out-patient clinic records in the claims file, 
reveal findings that are adequate for rating purposes during 
the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Legal Criteria-Spine

Since the veteran filed the current claims on appeal 
regarding disabilities of the spine, VA twice amended the 
Rating Schedule with respect to the rating criteria for 
disabilities of the spine.  Specifically, effective September 
23, 2002, VA revised the criteria for evaluating spinal 
disorders under Diagnostic Code 5293, intervertebral disc 
syndrome.  67 Fed. Reg. 54345- 49 (2002).  VA again revised 
the criteria for evaluating spine disorders, effective 
September 26, 2003.  67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  A 40 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (prior to September 26, 2003).  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Under the former 38 C.F.R. § 4.71a, DC 5285, a 10 percent 
rating was available for demonstrable deformity of the 
vertebral body where there is definite limited motion or 
muscle spasm.  A 60 percent evaluation was assigned for 
residuals of a vertebra fracture, without cord involvement, 
with abnormal mobility requiring a neck brace.  A 100 percent 
evaluation was assigned for residuals of a vertebra fracture 
in which there was cord involvement, the veteran was 
bedridden, or where the veteran required long leg braces.  
The former DC 5285 noted that, for both ankylosis and limited 
motion, ratings should not be assigned for more than one 
spinal segment due to involvement of only the first or last 
vertebrae of an adjacent spinal segment.  38 C.F.R. § 4.71a, 
DC 5285 (prior to September 26, 2003).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DC's 5235-5243) include DC 5235 for vertebral fracture 
or dislocation, DC 5242 for degenerative arthritis, and 
DC 5243 for intervertebral disc syndrome.  As noted above, 
effective September 26, 2003, intervertebral disc syndrome is 
now evaluated under DC 5243 and is to be rated either under 
the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior DC 5293 in effect as of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).






Analysis

Procedural Compliance

In an April 1998 decision, the Board increased the veteran's 
ratings for his cervical and lumbar spine disabilities to 40 
and 20 percent, respectively, and denied the veteran's appeal 
for compensable ratings for his thoracic spine disability and 
pes planus.  The veteran appealed this decision to the Court, 
which, after consideration of a Joint Motion for Remand 
(Joint Motion) between the veteran and the counsel for the 
Secretary of Veterans Affairs (Secretary), vacated the April 
1998 decision and remanded the case back to the Board for 
consideration of the Joint Motion.  The Joint Motion noted 
that the evidence of record did not fully contemplate the 
factors illustrated in the Court's decision of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding limitation of motion 
due to pain and "flare ups," and, as a result, the veteran 
was to be afforded a new, comprehensive VA examination which 
took such factors into consideration.  The Board, in March 
1999, remanded the veteran's case so that new VA orthopedic 
and neurological examinations could be afforded to the 
veteran in compliance with the Court's order.  

The veteran was afforded a comprehensive orthopedic and 
neurological examination in April 2002 to evaluate his 
cervical, thoracic, and lumbar spine disabilities as well as 
his bilateral pes planus, and the DeLuca factors were 
considered by the examiner in compliance with the Board's 
remand.  Upon review of the medical evidence, to include the 
report of the April 2002 examination, the RO granted a 20 
percent rating for the veteran's thoracic spine disability, 
effective from January 12, 1993 (date of receipt of the 
original claim for service connection) and affirmed the 40, 
20 and zero percent ratings for his cervical spine, lumbar 
spine and bilateral foot disabilities, respectively.   

Cervical Spine

The veteran is currently in receipt of a 40 percent 
evaluation for his cervical spine disorder, rated as 
intervertebral disc disease due to the multiple surgical 
interventions since separation from the U.S. Marine Corps in 
1989.  The most recent VA examination of record is dated in 
April 2002, and confirms limitation of motion with pain and 
tenderness to palpation.  Under criteria predating the 
September 23, 2002 revision relating to spine disorders, the 
veteran would only be able to achieve a rating in excess of 
40 percent for a cervical spine disability under the 
provisions specific to intervertebral disc syndrome, as he is 
in receipt of the maximum rating for limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

A 60 percent rating is warranted if there is pronounced 
intervertebral disc syndrome with persistent systems with 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
23, 2002 but applicable here as the veteran filed his current 
claim prior to this date-see VAOPGCPREC 3-00.)  While the 
record contains a neurological examination report dated in 
1995 showing some compression of the motor nerve root in the 
cervical spine, there was no objective finding of any 
neuropathy or functional loss of use in the extremities.  
There is no X-ray evidence of a vertebral fracture or 
deformity.  Given that the veteran has no history of 
paresthesia or neuropathy even with the finding of nerve root 
compression, the Board determines that the criteria for a 60 
percent rating under Code 5293 have not met.  

It is pertinent to note Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
nerve injury may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  See VAOPGCPREC 36-97.  Thus, 
separate ratings for disc disease and limitation of motion of 
the cervical spine are not permitted under the "old" rating 
criteria.

With respect to the 2002 and 2003 revisions, under the 2003 
General Formula for Diseases and Injuries of the Spine 
(General Formula), the veteran would only able to achieve a 
rating in excess of 40 percent if he were to show ankylosis, 
this is not present in any of the medical evidence of record.  
Under the 2002 revised Code 5293, and the current Code 5243, 
the veteran could obtain a maximum 60 percent rating based on 
incapacitating episodes of intervertebral disc disease if he 
could show that he experiences incapacitating episodes with a 
total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  Incapacitating episodes are defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The record does not indicate 
that the veteran has ever required physician-prescribed bed 
rest for his cervical spine disability (other than during the 
period he was in receipt of a temporary total rating under 
38 C.F.R. § 4.30 from May 13, 1996 through September 1996).  
The medical evidence does not show any additional 
neurological manifestations of the veteran's cervical spine 
disability that warrant a separate compensable rating under 
current rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note 1.  Accordingly, there is no scheduler basis 
for a rating in excess of 40 percent.

As to the factors established in the DeLuca decision, the 
veteran's pain and any associated impairments of motion are 
fully contemplated in the assigned 40 percent evaluation.  
Moreover, where a veteran is in receipt of the maximum rating 
for limitation of motion of a joint, the DeLuca provisions do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Since there is no applicable diagnostic code that provides an 
evaluation in excess of 40 percent for limitation of motion 
of the cervical spine prior to or since September 26, 2003, 
38 C.F.R. §§ 4.40 and 4.45 are not applicable.   

The Board is cognizant of its duty to apply benefit of the 
doubt in favor of the veteran when there is a relative 
balance of positive and negative evidence on an outstanding 
issue.  The duty is, however, inapplicable in the current 
case as the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic and Lumbar Spine

The veteran is currently rated at 20 percent for his thoracic 
spine disease and at 20 percent for his lumbar spine 
disability.  Effective September 26, 2003, limitation of 
motion for the thoracolumbar spine was combined under the 
General Formula, with separate ratings no longer available 
for the individual thoracic and lumbar spines based upon 
limitation of motion.  As the veteran's claim predates this 
revision, he is still entitled to have his thoracic and 
lumbar spine disabilities evaluated separately under rating 
criteria in effect prior to September 26, 2003, but when 
applying the current rating criteria based upon limitation of 
motion , the thoracic and lumbar spine disabilities must be 
discussed together.  

Regarding the thoracic spine, the record contains a report of 
a September 2000 X-ray examination, which showed degenerative 
disc disease, with spurring at T7-8.  A subsequent X-ray, 
dated in August 2001, showed that the veteran's lumbrosacral 
spine was normal.  Further clinical reports have assessed the 
veteran's lumbrosacral spine disability as one of mild disc 
bulging, with no dislocation or herniation, with limitation 
of motion and pain being the chief manifestations of the 
disorder. 

Regarding a disability of the thoracic spine under pre-
September 2002 rating criteria, a 10 percent rating is the 
maximum disability evaluation allowed for limitation of 
motion of the thoracic or dorsal spine under Diagnostic Code 
5291.  Since there is no applicable diagnostic code that 
provides an evaluation in excess of 10 percent for limitation 
of motion of the thoracic spine prior to September 26, 2003, 
38 C.F.R. §§ 4.40, 4.45, and DeLuca are not applicable.  
Johnston, supra.  It is again pertinent to note that a 
precedent opinion of the VA General Counsel held that 
Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with nerve injury may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  Thus, 
separate ratings for limitation of motion and intervertebral 
disc syndrome of the thoracic spine for are not permitted 
under the "old" rating criteria.

With respect to a rating under Code 5293, a 20 percent 
evaluation is warranted for moderate, recurring attacks of 
interveretebral disc syndrome symptoms; severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
is rated 40 percent; and a maximum 60 percent rating 
warranted for pronounced intervertebral disc syndrome with 
persistent systems or with neurological findings appropriate 
to the site of the diseased disc and with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).   

Pain is the veteran's chief symptom, and although it limits 
some of his daily activities, it is also apparent from the 
out-patient clinic records that he obtains some relief with 
medication.  The veteran reports that his most significant 
work interference is an inability to lift heavy boxes but 
upon his April 2002 VA examination, increased functional 
disability was found to be "questionable," with limitation 
of motion being noted as the chief manifestation.  The 
relevant examination report and other medical records do not 
show any objective findings consistent with more than 
moderate intervertebral disc syndrome secondary to disc 
disease of the thoracic segment of the spine such as a 
diminished or absent ankle reflex, sensory loss, loss of 
motor strength or other pertinent neurological findings 
attributable to disc disease of the mid to lower spine.  The 
preponderance of the evidence, to include relevant objective 
neurological findings upon neurological evaluations, is 
against a finding that the veteran's disc disease is more 
than moderately disabling or presents with only intermittent 
relief.  Thus, the Board finds that the criteria for a rating 
in excess of 20 percent are not met under Code 5293.  

Turning next to the criteria for rating the veteran's lumbar 
spine disease, a 40 percent rating is warranted for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003 but again 
applicable here as the veteran filed his claim prior to that 
date).  In the April 2002 VA examination, the veteran's 
lumbar range of motion was as follows:  flexion 50 to 60 
degrees, rotation to 20 degrees on the left and 10 degrees on 
the right, lateral bending to 25 degrees on the right and 15 
degrees on the left, and extension was limited to 5 to 10 
degrees.  The combined limitation of motion of the lumbar 
spine is no more than moderate in degree.  It is here that 
38 C.F.R. §§ 4.40 and 4.45 could potentially result in a 
higher rating.  DeLuca, supra.  However, the veteran is able 
to function in daily activities with the only limitations 
being restrictions on lifting heavy objects.  The medical 
evidence does not show that pain or flare-ups of pain result 
in additional limitation of motion supported by objective 
findings (38 C.F.R. § 4.40) to a degree that would support a 
rating in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, nor does the medical evidence show such 
additional limitation of motion due to weakness, 
fatigability, incoordination, flare-ups of such symptoms, or 
any other symptom or sign.  As such, a rating in excess of 20 
percent for the veteran's lumbar spine disability based upon 
limitation of motion under the cited regulations and DeLuca 
is not warranted.  

Following the September 2003 revision of the rating criteria 
for the spine, disabilities of the thoracic and lumbar spine 
were to rated together.  As such, the veteran's limitation of 
motion and intervertebral disc disease may be considered as a 
single thoracolumbar entity.  Under the General Formula, the 
veteran is able to achieve a rating of greater than 40 
percent if ankylosis is present or there is a limitation of 
forward flexion to less than 30 degrees.  A search of the 
record does not reveal such limitation of motion and 
ankylosis has never been evident.  For the veteran to achieve 
a rating in excess of 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, he would have to show physician-prescribed bed rest 
for six weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The record fails to show that 
the veteran has been prescribed bed rest at any point during 
treatment for his mid/low back condition.  

While intervertebral disc syndrome is present in the thoracic 
and lumbar segments of the spine, there are no manifestations 
of disc disease of the thoracic spine that are clearly 
distinct from manifestations of lumbar disc disease.  The 
medical evidence does not show any additional neurological 
manifestations of the veteran's thoracic or lumbar spine 
disability that warrant a separate compensable rating under 
current rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note 1.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
higher ratings for the veteran's thoracic and lumbar spine 
disabilities under the applicable rating criteria, whether 
rated separately (20 plus 20 percent) or together (40 
percent) effective September 26, 2003.  See 38 C.F.R. § 4.25.  
The Board notes that the 40, 20 and 20 ratings for the 
veteran's cervical, thoracic and lumbar spine disabilities; 
and 40 and 40 percent ratings if the thoracic and lumbar 
spine disabilities are rated as one disability, both combine 
to 60 percent under 38 C.F.R. § 4.25.  Thus, the benefit of 
the doubt doctrine does not apply and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Here the current ratings assigned for the 
veteran's orthopedic and neurological manifestations of his 
cervical and thoracolumbar spine disabilities (40, 20 and 20 
percent) take into account significant functional impairment.  
The rating criteria adequately compensate the degree of 
disability shown.  Such factors as marked interference with 
employment or frequent periods of hospitalization are not 
apparent.  Accordingly, a referral for consideration of an 
extraschedular rating is not warranted.  Id. 

One final note regarding the issues decided herein.  The 
Board's determination in no way minimizes the veteran's pain 
and functional impairment attributable to his cervical, 
thoracic and lumbar spine disabilities.  Indeed, his current 
40, 20 and 20 percent ratings take into account significant 
pain and inadaptability.  And, as noted above, 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca have been fully considered.  
However, for the foregoing reasons and bases, to include the 
already maximum ratings for limitation of motion of the 
cervical spine and, under the criteria in effect prior to 
September 26, 2003 for the thoracic spine, the range of 
motion studies and DeLuca factors that have been reported 
regarding the thoracolumbar spine, along with the no more 
than moderately disabling degenerative disc symptoms, there 
is no basis to grant higher ratings under the applicable 
rating criteria.  


ORDER

1.  Entitlement to an initial or staged rating in excess of 
40 percent for residuals of a discectomy, hemilaminectomy, 
and fusion at C6 to C7 is denied.  

2.  Entitlement to an initial or staged rating in excess of 
20 percent for the residuals of lumbar disc disease at L5 to 
S1 is denied.  

3.  Entitlement to an initial or staged rating in excess of 
20 percent for the residuals of a thoracotomy and T7 to T8 
discectomy is denied.  


REMAND

Pes Planus

The veteran also contends, in essence, that his service-
connected bilateral pes planus is productive of functional 
impairment that constitutes a compensable disability.  This 
claim was also remanded by the Court so that a new VA 
examination could be afforded which addresses the severity of 
the foot disability in light of considerations set forth in 
the DeLuca decision.  While this was accomplished in April 
2002, the veteran subsequently indicated in a statement in 
August 2003 that his foot condition had increased in 
severity.  The Board notes that the most recent podiatry 
examination of record is more than five years old.  Under 
these circumstances, a more current and comprehensive VA 
examination is warranted to determine the current severity of 
the veteran's pes planus.  38 U.S.C.A. § 5103(d); 38 C.F.R. § 
3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  
This evaluation must include consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.





In view of the foregoing, the claim for an initial or staged 
compensable rating for bilateral pes planus is REMANDED for 
the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a 
comprehensive VA podiatry examination for 
the purposes of determining the current 
severity of his service-connected 
bilateral pes planus.  The claims file 
should be made available to the examiner 
for review.  

The examiner should note whether the 
veteran's flat feet are manifested by a 
weight-bearing line that is over or medial 
to the great toe; inward bowing of the 
tendo Achilles; pain on manipulation and 
use of the feet, either bilateral or 
unilateral; whether there is any objective 
evidence of marked deformity; pain on 
manipulation and use accentuated; swelling 
on use; characteristic callosities; marked 
pronation, extreme tenderness of plantar 
surfaces of the feet; marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by 
orthopedic shoes or appliance.  

The examiner should also consider whether 
it is at least as likely as not (50 
percent or greater degree of probability) 
that there is any additional functional 
loss of the feet due to pain or flare-ups 
of pain supported by objective findings; 
or any additional functional impairment 
due to weakened movement, excess 
fatigability, incoordination, flare-ups of 
such symptoms or any other symptom or sign 
due to or associated with the veteran's 
pes planus.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  To the extent that is 
possible, the examiner is requested to 
quantify the degree of additional 
functional loss, if present (e.g., 
additional loss of motion of a joint or, 
being that it is the foot, whether it is 
an increase in overall disability that is 
mild, moderate or severe in degree). 

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for an initial or 
staged compensable rating for bilateral 
pes planus.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


